Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 1 of 13




                                  UN ITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                          CASE N O.20-6155-JM 5
                                                                                 FILED BY                  D.C.
   UN ITED STATES OF A M ERICA ,
                                                                                        MAq 1ï 2922
                                                                                         ANGELA E.NOBLE
                                                                                        GLEIG U S.Dl:T W
   FABIO LOPEZ,                                                                        s-o.ogFtk.-FT.txun.

                           Defendant.


                                           DETENTION ORDER

          THIS M ATTER came before the Courtupon the Governm ent's motion to detain the

  Defendant,Fabio Lopez,priorto trialand untilthe conclusion thereof. Havingreceived evidence

  and heardargum entofcounsel,andhaving consideredthestatutory factorsin 18U .S.C.j3142(g),

  the Courthereby GRANTS theGovernm ent'sm otion and hereby ordersDefendantFabio Lopez

  detained priorto trial,forthereasonsstated on the reeord atthe hearing and asfurtherdiscussed

  below inaccordancewiththeprovisionsof18U.S.C.j3142(i).
  A.      IN TRO DU CTION

          TheDefendantischarged by crim inalcom plaintwith enticem entofam inorto engage in

  sexual activity and attem pted production of child pornography, in violation of Title 18,U nited

  StatesCode,Sections2422(19and2251(a)and(e),respedively.TheUnitedStatesseeksdetention
  on thebasesofriskofnon-appearanceand dangertothe community.OnM arch 16 and 17,2020,1

  1Thehearing comm encedon M arch l6,threedays(excludingan intermediateSaturday and Sunday)from the
  Defendant'sinitialappearanceonM arch ll,2020,based ontheGovernm ent'sm otion foracontinuance. After
  conductingthehearingforapproximatelyonehourandtenminutes,thehearingwasadjournedandcontinuedtothe
  followingdayattheDefendant'srequestfortwo reasons.First, theDefendantindicated an intentto callseveral
  witnessesonhisbehalfw horequiredthe servicesofaSpanish-languageinterpreter. TheDefendanthadnot
  arranged withtheCourtto havesuchinterpretersavailableatthehearing. lnorderto ensurethathisw itnessescould
  testifyusingtheinterpreters,the DefendantacceptedtheCourt'sinvitation to continucthehearinguntilM arch l7.
  Second,theDefendantdemanded thattheG overnm entproduceacopy oftextm essages, sentby an undercover
  agentto theDefendantin theguiseoftheminorvictim alleged inthecomplaint, asdtlenks''m aterialpursuantto Fed.
                                                       1
Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 2 of 13




  the Courtheld a hearing to determ ine w hether any condition or com bination of conditions of

  release w illreasonably assure the appearance of the defendantas required and the safety of any

  person and the community. 18 U.S.C. j3142(9. The Govermnent must establish by
  preponderance of the evidence thatno condition orcombination of conditions willreasonably

  assurethedefendant'sappearanceasrequired.UnitedStatesv.M edina,775F.2d 1398,1402(1lth
  Cir.1985).TheGovernmentmustestabli'
                                    shbyclearandconvincingevidencethatnoconditionor
  combination ofconditionswillreasonably assurethe safety ofany individualorthe safety ofthe

  community. 18U.S.C.j3142(942). Based upon the evidence presented,asfurtherdiscussed
  below ,the Courtfindsprobable cause thatthe D efendantcom m itted an offense involving a m inor

  victim underTitle 18,United StatesCode,Section 2422 and Section 2251.Thisfindinggivesrise

  to a rebuttable presum ption that no condition or com bination of conditions of release w ill

  reasonably assure the appearance ofthe D efendantas required and the safety of the com m unity.

   18U.S.C.j3142(e)(3)(E).Assuming,arguendo,thatadefendantcomesforwardwith sufficient
  evidencetorebutthestatutorypresum ption,thepresumption Ctrem ainsin thecaseasan evidentiary

  tinding militating againstrelease,to beweighgedjalong with otherevidence.'' UnitedStatesv.
  Quartermaine,913F.2d910,916(11th Cir.1990);Unitedstatesv.King,849F.2d485,488(11th
  Cir.1988). Throughoutthisproceeding,the burden ofpersuasion isupon the Governmentto
  establish by clearand convincing evidence thatthe defendantposesa dangerto the community,

  18U.S.C.j3142(9,and/ortoestablishbyapreponderanceoftheevidencethatheposesariskof
  flight.Quartermaine,913F.2dat917.IndeterminingwhethertheGovernmenthasmetitsburden

  R.Crim.P.26.2and 18U.S.C.j3500.BecauseitwasunclearwhethersuchmessagesfallwithinthescopeofRule
  26.2,andbecausethemessageswerenotavailableatthetimeofthehearing,theadjournmentaffordedthe
  Governm enttim eto producethe textm essagesorprovide authority in supportofitsargum entthatdisclosure of
  such messagesisnotrequired.Attheresumptionofthehearingon M arch l7,theGovernm entindicatedthat,while
  itmaintained itsposition thatthetextm essagesdid notconstitute(çlenks''m aterial,theGovelmm entw asnonetheless
  providing acopy ofthetextm essagestothe Defendant. TheCourt,therefore,m adenotsnding astowhetherthe
  textmessagesdo.ordonot,fallwithinthescopeofRule26.2andj3500.
                                                       2
Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 3 of 13




   by the requisite standard ofproof,thisCourtm usttake into accountthe factorsenum erated in 18

   U.S.C.j3142(g).
   B.     FIN DINGS OF FACT

         The evidence adduced at the pretrial detention hearing consisted of the inform ation

  contained in the PretrialServicesReport,thecriminalcomplaint(DE 1),the testimony ofHSl
   SpecialAgentVanessa Juede,the testim ony ofthe Defendant'ssister-in-law,Yanilma Pazmino,

  proffers by counselforthe Governmentand forthe Defendant (including proffers aboutthe
  willingnessofthe Defendant'swife and num erousotherfamily m embersto pledgetheirproperty

  ascollateralforabond),andanexhibitconsistingofaphotographtakenbyagentsduringsearchof
  a hotelroom discussed below . The Courtconsiders al1ofthisevidence in m aking its findings.

             Governm ent'sEvidence

         Theaffidavitin supportofthe crim inalcomplaint,which SpeeialAgentJuedeadopted as

  herdirected testim ony,stated,in pertinentpart,that:

                On January 20,2020,a 16 yearold female child (scvictim 1'5) and her
         mother,H.L.,responded to the Pembroke Pines Police Departm entto reportthat
         LOPEZ had comm itted asexualbattery upon Victim 1bytouching herbreastsand
         hervagina.H .L.advised 1aw enforcem entthatshehad traveled outofthecountry
         in N ovem berof2018 and m etLO PEZ atthe M iam iInternationalA irportw here he
         w as then,and currently rem ains,em ployed as an officer for Custom s and B order
         Protection (;ûCBP''). H.L.advised 1aw enforcementthatshemetLOPEZ while
         being detained by him on thejetway asshe departed foran internationaltlight.
         H.L.advised thatLOPEZ asked herforherphone number.H.L.provided LOPEZ
         with herphonenum berand developed a friendship with him .Duringthecourseof
         their friendship,LOPEZ visited H.L.'S residence and was introduced to H .L.'S
         m inorchildren:Victim 1and herbrother. LOPEZ wasmade awarethatVictim 1
         w as a m inor.

                 H.L.discussedherand herchildren'sresidency and citizenship statusinthe
         U nited States with LOPEZ on various occasions. A s an officer for C BP,LO PEZ
         gaveH.L.theimpressionthathecouldhelpherandherfam ilywiththeirresidency.
         H.L reported thatshewasin fearofLOPEZ becausehe told herhehad thepower
         to Sisend people aw ay''and dddisappearim m igrantsatthe border.''

                                                3
Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 4 of 13




                 In July 2019,w hile H .L w asoutofthe country,LO PEZ took V ictim 1 and
        other fam ily m em bers on a boattrip.LOPEZ w as subsequently given V ictim 1's
        phone num berto coordinate detailsofthe outing. Afterthe trip,from aboutJuly
        2019 through aboutJanuary 2020,LOPEZ began texting Victim lusing theweb-
        based application 'iW hatsA ppn'' in addition to direct cellular telephone calls.
        During the conversations using a cellular telephone, LOPEZ m ade com m ents to
        Victim 1abouthow beautifulshe wasand told herthathe wasthere to help her.
        LOPEZ advised Victim 1he could provide her with money ifshe needed it,and
        offered topick herup from schoolon severaloccasions.

                 On January 17,2020,LO PEZ coordinated a m eeting w ith V ictim 1 using a
         cellulartelephoneandarrangedto meetVictim lintheparking lotofherapartm ent
         complex in Pembroke Pines, Florida. Victim 1 advised 1aw enforcem ent that
         LOPEZ wasdressed in hisCBP uniform and had afirearm displayed on hiswaist
        during thismeeting. LOPEZ told Victim 1to sitin thepassengerseatofhisSUV.
        W hile parked in a parking spot,Victim 1 reported thatLOPEZ instructed herto
        reclinethepassengerseatand lay back.LOPEZ toldVictim 1thatshecould make
        m oney by letting him take Sksexy''photographs ofher in lingerie thatw ould reveal
        hergenitalsand breasts.LO PEZ furtherexplained to V ictim 1thathe w ould be the
        onetakingthephotosandthatthey could goto ahoteltotakethem .BecauseV ictim
         1was in fear ofLOPEZ,she feigned interestin taking the photos. LOPEZ then
        fondled V ictim 1's breasts,placed his hand inside ofher underw ear,and began to
        touch hervagina. LOPEZ then asked Victim 1 ifhe could kissherand Victim 1
        refused. V ictim 1 subsequently told herm otherw hathad transpired and they w ent
        to the police station.

               On January 21, 2020, via text m essage, LOPEZ and V ictim 1 had a
        conversation abouthim taking photos ofher. LOPEZ reiterated to V ictim 1thathe
        wanted to takepicturesofherin sexylingerieand thatshewould bepaid$90.00in
        exchange for producing the photos. LOPEZ further stated that when the
        photographs were approved by another unknow n co-conspirator,V ictim l w ould
        receive$1500.00 to $4,000.00every six m onths.LOPEZ assured Victim 1thathe
        would be the one taking the photos and thathe would take herto a safe place.
        LO PEZ also told V ictim 1 that her m other w ould never have to know aboutthe
        photographs.LOPEZ also instructed Victim 1nottotellanyoneelseasthey would
        bejealousbecausetherewasa1otofmoneyinvolved.
                Law enforcem entconducted a recorded controlled callwith LOPEZ from
        V ictim 1's cellular telephone. D uring the call,V ictim 1 told LOPEZ she w as
        frightened by his touching her.LOPEZ responded by asking for forgiveness and
        telling Victim 1 itwould neverhappen again. During the conversation LOPEZ
        adm itted to touching V ictim 1'svagina.

               In February of 2020, Homeland Security lnvestigations (HS1) Fort
        Lauderdale received a request for assistance from Pembroke Pines Police
        D epartm ent in regards to this investigation. On February 27, 2020, law
                                               4
Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 5 of 13




          enforcem entreceived consentfrom H .L.to assum e the persona ofV ictim 1 on her
          cellulartelephone.OnFebruary28,2020,anagentactinginanundercover($ûUC'')
         capacitypurporting to beVictim 1stexted with LOPEZ regardinghow andwhen to
         takethephotographsthey had previously discussed.Despiteindicatingthathedid
         notw antto com m unicate via textm essage,LOPEZ texted the U C pum orting to be
         Victim 1and repeatedly attempted to schedulean in person m eetingwith her.

                On M arch 9, 2020, during a text m essage conversation w ith the UC
         purporting to be V ictim 1,LOPEZ com m unicated to the U C purporting to be
         Victim 1thatsheshould shave in between herlegstoprepare forthephotographs.
         LOPEZ confirm ed thathew ould focusthecamerain between Victim 1'slegsand
         thatherface w ould notbe depicted in the im age.

                The U C purporting to be Victim l texted with LOPEZ and expressed her
         nervousnessregarding taking the photographsand asked LO PEZ ifhe w ould bring
         herfavoritesnacksto calm her;tlaminghotCheetosand Nutella.

                 LO PEZ and the U C purporting to be V ictim 1 scheduled an in person
         meeting in Davie,Florida. On M arch 10,2020,LOPEZ arrived atthe meeting
         location and wastaken into custody. LOPEZ wasread hisM irandawarningsand
         knowinglywaived them .ln avideo and audiorecorded interview,LOPEZ advised
         law enforcement thathe had reserved a hotel room to take Victim 1 back to.
         LOPEZ indicated thathehadgonetothehotelearlierin theday todrop off Victim
         1'sfavoritefoodsand lingerie.LOPEZ provided law enforcem entwith consentto
         search the hotelroom w here officersrecovered severalitem soflingerie asw ellas
         prescription m edication for erectile dysfunction. LOPEZ informed 1aw
         enforcementthathe intendedto takephotographsofVictim 1wearing thelingerie
         with thecam era onV ictim 1'scellulartelephone.

  In addition to testimony,the Government introdueed an exhibit consisting of a photograph

  show ing one ofthe pieeesoflingerie found in the hotelroom the D efendantreserved. Based on

  the photograph,eonsistentwith the Governm ent'sdescription,the lingerie appears designed to

  leavefem ale genitaliauncovered.TheGovernmentfurtherproffered thataforensicreview ofthe

  Defendant's phone seized upon his arrestrevealed thata1lofthe W hatsApp m essages he had

  exchangedwiththevictim (ortheundercoveragentposing asthevictim)had beendeleted from
  hisphone otherthan those exchanged on theday oftheDefendant'sarrest.

         On cross-exam ination of Special A gent Juede, Defendant's counsel elicited that the

  D efendantm aintained a friendly relationship with H .L.,thatthe Defendanthad been invited into
                                                5
Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 6 of 13




  H .L.'s hom e,and thatthe Defendanthad notforced anyone to go on the boating trip described in

  theeom plaint. AgentJuede stated thatH.L.iscurrently in theUnited Statesunderasylum ,hasa

  tem porary traveldocum ent, and has traveled outside of the U nited States w ithout her fam ily.

   DefensecounselalsoelicitedthatAgentJuede(posingasthevictim)contactedtheDefendantby
  textm essage and insisted thattheirconversationsbe overtext,ratherthan by phone call,despite

  the Defendant's reluctance to correspond by text m essage. A gent Juede also adm itted thather

  message(posingasthevictim)totheDefendantaskedifsheneededto shavebetweenherlegs(as
  opposedtotheDefendantsuggestingtheidea)andrequestedthattheDefendantbringspecificfood
  to theirarranged m eeting. The texts thatA gentJuede sent,in the guise ofthe m inor victim ,also

  included statem ents suggesting thatthe victim w as sad,lonely,having trouble w ith herm other,or

  otherwise feeling bad aboutherself.

         On re-directexam ination,A gentJuede testified thattextm essages from the D efendantto

  the m inorvictim preceding the undercover investigation included offers to pay the m inorvictim

  for posing for photographs. She also testified that,prior to H S1's involvem ent in the case,the

  Pem broke Pines Police Departm enthad the victim place a recorded,m onitored phone callto the

  Defendant,wherein the Defendantadm itted to touching the victim 'svagina ûdon top''during the

  January l7,2020,incidentdescribed in the com plaint. She also stated that,in response to the

  Defendant'sreluctaneetocorrespondbytextmessage,theundercoveragent(posingasthevictim)
  stated thatshe wasafraid to speakto him on thephone. AgentJuedetestitied that,following that

  exchange,the Defendantcontinued theirconversation abouttaking photographs.

         H aving observed the testim ony of SpecialA gent Juede,the Courtfinds the agent to be

  credible. Furtherm ore, the Court tinds that the Defendant's cross-examination did little to

  underm ine the credibility ofthe allegations m ade by the m inorvictim and herm other or the other
                                                 6
Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 7 of 13



   allegationsin the com plaintaftidavit. The undersigned therefore aeeeptsthe fads setforth in the

  Affidavitas true for purposes of its bond determ ination. Furthermore,to the extent that the

   Defendant's questioning elicited testim ony that the undercover agent initiated contact w ith the

  D efendant,and m ade suggestions abouthow them inorvictim should prepareforherm eeting w ith

  the Defendantand whatfood the Defendantshould bring,noneofthistestim ony undermined the

  evidence suggesting that the D efendant freely and voluntarily engaged in these eonversations,

  respondedtotheundercoveragent'ssuggestions,understoodthesexualnatureofthearrangem ents

  they were discussing,and ultim ately arrived to m eetthe person heknew to be aminor.

             D efendant's Evidence

          TheD efendantcalledhissister-in-law ,YaninnaPazmino,totestifyinordertoestablishthat

  Ms.Pazminoandherhusband(theDefendant'sbrother)couldprovideasuitableresidencewhere
  the D efendantcould rem ain on hom e detention ifgranted a bond. She em phasized thatthere w ere

  no m inor children in herhom e,thatherhusband is athom e a11day,and thatshe and her husband

  would be ableto adequately supervisetheDefendantto ensurehiscompliancewith hisbond.M s.

  Pazminoalsotestifiedthatsheandherhusbandwerewillingtousetheirhome(withanapproximate
  equityvalueof$200,000)aseollateralforacorporatesuretybond,evenwiththeunderstandingthat
  they could losetheirhome iftheDefendantfailed to appearforcourt. M s.Pazm ino also testitied

  thatnum erous otherfam ily m embers,including the Defendant'swife,niece,and nephew,a1lof

  whom were presentin court,were w illing to pledge theirproperty as collateral.z

         Finally,M s.Pazm ino testified thatshehasknow n the Defendantforapproxim ately 35 years

  and has been in close contactw ith him . She described the D efendantasûctip top in every respect,''

  and an excellentbrother,family memberaand friend. She further described the Defendantas a


  2AccordingtothePretrialServicesReport, anddefensecounsel'sproffer,thehom etheD efendantownswithhis
  wifehasamarketvalueofapproximately $600,000.
Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 8 of 13




   person ofexcellentm oralsand som eone w hose reputation w asinconsistentw ith any kind ofsordid

  behavior. On cross-exmuination,however,M s.Pazmino adm itled thatshe had no knowledgeof

   theincidentsgiving risetothiscase,nordid shehaveknowledgethattheDefendantwasconducting

  an extram aritalrelationship with H .L.or her daughter. She further admitted that the conduct

  described in the complaintand by the prosecutorwas inconsistentwith the person sheknew and

  whatthe Defendantw ould tellherabouthim self.

             PretrialServices Report

          According to the PretrialServicesReport,the Defendantis62 yearsold. He wasborn in

  Cali,Colom bia,and becam ea naturalized U .S.Citizen approxim ately 30 yearsago.H ehasresided

  in South Florida for approxim ately 20-25 years and he lives with his wife and two teenaged

  children. Priorto hisarrest,he had stable employmentasaU .S.Customsand BorderProtection

  agent (although defense counsel conceded that he would likely be suspended from that
  employmentbased ontheinstantcharges),andhehassignificantfinancialresourcesand assets,
  including tw o residencesand severalm otorvehicles. H ehasno crim inalhistory, history ofm ental

  illness,orhistory ofsubstance abuse. Hehastraveled frequently outside ofthe United Statesin

  the last ten years,to several countries,including Colom bia,w here he ow ns a tim e share. H is

  mother(who,asmentionedduringthehearing,is93yearsold)residesin Colombia.
  C.     STA TEM EN T O F REA SO N S FO R DETEN TIO N

         Title 18,United StatesCode,Sections3142(g)requiresthe Courtto considerthenature
  and circumstances ofthe offense,the weightofthe evidence againstDefendant, the history and

  characteristicsofthe Defendantsand the nature and seriousnessofany dangerto aperson orto the

  com m unity caused by the D efendant's release. After considering those factors in detail as

  described below ,and based upon the above tindings offact,the Courtspecitk ally finds by a


                                                 8
Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 9 of 13



  preponderance of the evidence that no condition or com bination of conditions of release w ill

  reasonably assure the defendant's appearance at trial, and specitscally finds by clear and

  convincing evidence that no condition or com bination of conditions of release w illreasonably

  assurethesafetyofanyotherpersonandthecommunity.18U.S.C.j3142(e).
              'l'henatureand eircunAstancesoftheoflknsecharued.

           The Defendant is charged with enticem ent ofa m inor to engage in sexualadivity, in

  violation ofTitle 18,United States Code,Section 2422(19,and attempted production ofchild
  pornography,inviolation ofTitle 18,United StatesCode,Section 2251(a)and(e). Ifconvicted
  of both charges, he faces a m andatory m inim um sentence of 15 years' im prisonm ent and a

  m axim um sentence oflife im prisonm ent.Based on the G overnm ent'sproffer, because the offense

  includes a sexualbattery on a m inor,the G overnm entestim atesthathis advisory guideline range

  willbe life im prisonm ent.

           'i'lle naturc of these offenses are that they catlse directphysical and elnotionalhann to

  persons. lnaportantly.tlnese speciûc offenses involve harm to partictllarly vulnerable perst-
                                                                                              m s-

  nzinorchildren. ltisalso signiticantthatthe D efendant-s alleged actionsinvolved actualphysical

  nAolestation of2)m inorratherthan solely theoretieal01
                                                       -plztlllled-but-nûAt-accollèplishcd' contact.

           Tlle Cotlrtalso I'
                            indsitquite signilicanta14(1troubling-tllatthe D efendantallegedly engaged

  in the charged conductwhile entrusted w ith the authority ofa tlnited States Custom s and Border

  ProtectionOffieer.lndeed.basedontheunrebutted statenAentsofthenlinol-victim and hernxlther,

  theDefelldantabused tlleposvertl'
                                  t
                                  r
                                  'hispositional'
                                                ld exploitedthelkaro('peopleu'ithtenuousstatus

  in the United States in colzzlnittillg the alleged condtlct. A s such.this factor creates a strong

  infbrenee thatthe D etkndantpresentsa dangerto other individualsasw'
                                                                     ellasto the conAn-
                                                                                      tunitl,
                                                                                            'at

  large.


                                                   9
Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 10 of 13



              'l'l1e vveijll'
                            ttot-the evidence againstD efendant.

          The Nveigllt of the evidence against the D efendant is stlollg. A s discussed above, the

      evidence ofthe D efendant'ssexualcontactw ith the l'
                                                         ninorvictiln isbased on both thatvictin'
                                                                                                l's

      testim ony andacorroborating recordedphoneeallplaced by thevietinAtotheDetkndantundcr

      the n-tonitoring o(-local poliee. 'I'I/e textm essages the Defendantexchanged w'ith the victim .

      even before the undercoveragentasstllned thevictinl'sidentity,furthercoln-
                                                                               oborate tlle victinl's

      description oftlle Defbndant's offerto takc sexualized picttlresofherforlmoney. 0 nce the

      tlndelvover agelzt asstllned the victilu's identity- tlle Del
                                                                  'kndant continued to engage in

     preserved text lnessage conversations thatincltlded discussion of the Delkndantnneeting the

     person he knew to be a nlinorchild forthe ptu-pose oftaking photographs. Regardless ofw ho

     suggested specilicsabottthow the minorvictim should shaveherselfin preparation forsuch 7
                                                                                            4

     m eeting,the evidence suggests that the Defendant did not cease tlle discussions but rather

     contilltzed to arrange a nzeeting w ith the m inor victim . 'l'
                                                                   here is also evidence thatthe hotel

     1-()01m.Nvhich lheI-
                        lelkndantadlmitted to reserving.eontained lingeriedesigned to revealfennale

     genitalia and erectiledisftlnction lnedieation.Thisiscompelling evidence,consistentwith the

     preserved text lnessages and the Defendant's post-ljx
                                                         liranda statelnents, stlggests that he

     intellded to take sextlally explicitphotographs oftlle nlillorvictiln, and indeed thatl1e intended

     to engage in sexualintercourse w ith her-

          W'hether this e'
                         vitlelwe uhimately constitutes proofbeyond a reasonable doubt willbe

     deeided elsesvhere,and the Defendanttlndoubtedly retainsthepresunnption ofinnocence. See

     l8 U.S.(.
             -.3l42(j). l'lovvever,the evidence aspresented issuftieiently strong to nAotivatea
             3
     defendantnotto appear in coul-t,pal-tieularly a defendantw'ho is facing the possibility oflifb.

     inRprisonlnent. There isalso con4pelling evidence thatthel7ef
                                                                 kndant, overthe course ofatleast
Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 11 of 13



      a tbw Inonths.attenApted to persuade at leastone luinorchild to engage in sextlalconduc,tand

      to pose t-
               orthecreation ofchild pornography.Thisevidencecreates:
                                                                    4stronginferenc,ethatthe

      Defendantposesboth a riskofnon-appearance and a contintling dangerto the conAmunity.

              Defendant-shistory,characteristics,and crinlinalhistol-y.

          The Defkndantlnaintainsvery signi(icanttiesto the South Florida comnnunity. including

      his wife,teenaged ehildl-en,bl-
                                    other and sister-in-lasv, and others svho attended îl3e detention

     hcaring in sup.port of hiln. He has lived il
                                                A South Florida for an extensive tiyne, he osvns

     signilical'
               ltpl'
                   operty here,and,atleastuntilthe til'
                                                      ne o13his arrest,had stat
                                                                              nle enlploylnent. l-le

     has signilicantGnaneialassets,and his fanRily is Nvilling to risk signifscantpl-operty by using it

     to secure a bond on his behalf. ln other w ords,he w ould have :1lotto lose by tlecing South

     Florida,both in terlms ofcontactw ith his fl
                                                annily asw ellas the '
                                                                     tsnancialhann he could bring.

     upon him selfand any fanaily lnenlbers wzho provided collateralfora bond. lle hasno crinlinal

     history nor history of lnentalhealth problelns or substance abtlse. A.11ofthis w-
                                                                                     eighs heavily

     againsttlle al'gtllmentthatl'
                                 le is a rislkt)1-lligllt.

         'l'he D efendant.does.however,have som e signitscantforeign contacts, m ostnotably w ith

     his country of origin,C olonlbia. According to the G overnlzlcnt, the D efendant rctains his

     Colonlbian citizellsllip. His l'notller resides there,he ow ns a tilme-share tllere, and he has

     traveled there in recentyears. The Defendalpt-s signitscantfsnancialassets in 5011th Florida
                                                                                          .




     Nveigh in favor of his ties here.butthey also suggestthathe has the resourccs to flee ifhe so

     chooses.

         Furtherlzzore,the Courtl'
                                 nustconsiderthe Defendant's character. qrhilehis history and his

     sister-in-law'-s testilnony paintthe picture of a lnoral and responsible nAan. the allegations in

     thiscase(suppol'tedbysignifscalltevittencedescrilnedabove)pailztaverydillkrentpicture.In

                                                      11
Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 12 of 13



      fact,asillttm inated in the cross-exam ination ofM s.Pazm ino,they paintthe pieture ofsom eone

      Nvho llas been deceiving those close to lzilu. 1'l1e l-
                                                            actthatthe D efelldalltlmay have engag.ed in

      tlle allcged conductwllile entrusted
                                         ' w'ith the atlthority of a U nited States Custon'
                                                                                          ls and Border

      Protection (lffitrer01113/eolnpotlndsthis picttlre ofbetrayaland abtlse 0t-trust.

          4. 'l-he nature and seriousness ofthe danxer to any person orthe conznlunitsrthatsvould
             beposed by Defendant'srelease.

          A sdescribed above-there ispersuasive evidellce thattlle Defendalltinduced a m inorchild

   to engage in scxualactivity and attempted to producc child pornography. A sdeseribed above-

   these allegeklcrilues illvolve notjustemotionaland physicalpain for an individual,btlta
   partictllarly vulnerable individuttl- a nlinor child. The nature and seriousness of the dang.erthe

   llefkndantposes isthercfbre signitscant.

              Conclusion

          'l-he D efendant proposes that a high corporate surety bond, w ith his Nvife-brother,and

   sister-ill-law pledging their holnes as collateral, col
                                                         m bined with holue detention tllld'er the

   supervision ofhisbrotherand sister-in-law (in a holne withoutchildren),svould have asuflscient
   colnbination ol-conditionston'
                                litigateboth the Defendant'srisk ofnon-appearanceand hisdanger

   to the eonlnlullity. I--
                          loïvever.evren asstllm illg the lï
                                                           lelkndantllas brotlghtfortlàsur
                                                                                         flscientevidence

   to rebutthe prestllnptions thatthe charges bring forth,the undersigned cannot agree. '
                                                                                        W 'hile the

   proposed conditionsNvotlld create a high price fbrthe Defendantto tlee orothemvise failto appear

   in Court- tlle strellgth 01:tlle G ovelmlnent's case, conzbined svith the likelihood of a 1s-),ear

   luandatory sentence fora 6z-year-old detkndantand the possibility of a guideline range oflife

   ilnprisonnzent.crcates an exccptionally high incentive forthe D efendantto flee. 'I-he fad thatthe

   lletbndanthas appa
                    .rently sc)deceived his falnily,svhile serving as a trusted G overnrnento'
                                                                                             flscial,

   tlnderm ines the undersigned-s confidence that he w-ould abide by the conditions of bond.

                                                    12
Case 0:20-mj-06155-JMS Document 6 Entered on FLSD Docket 03/18/2020 Page 13 of 13



   silnilarreasons,the undersigned is notconvinced thatthe conditions o1'tnond w ould lnitigate thc

   seriousdangerthe D efendantposesto the com m unity.

   D.     DISPO SITIO N

          Being fully advised, the Coul'
                                       t hereby O RDER S that the defendant, Fabio Lopez, be

   detained priorto trialand untilthe conclusion thereof.

          The C ourtfurther ORD ER S:

                 That the Defendant be com m itted to the custody of the A ttorney General for

   confinem entin a corrections facility separate,to the extentpracticable,from personsaw aiting or

   serving sentencesorbeing held in custody pending appeal;

                 ThattheD efendantbe afforded reasonableopportunity forprivateconsultation with

   counsel;and

                 That,on orderof a courtofthe U nited States or on request of an attorney forthe

   G overnm ent,the person in charge ofthe corrections facility in w hich the defendantis confined

   deliverthe Defendantto a U nited States m arshalfor the purpose ofan appearance in connection

   w ith a courtproceeding.

          D ON E AN D ORD ERED atFortLauderdale,Florida this 17thday ofM arch 2020.



                                                      . ared M .Strauss
                                                       United StatcsM agistratc Judge
     OP

   Joaquin Perez,Esq.
   Attorney forFabio Lopez

   JodiAnton,Esq.
   AssistantUnited StatesAttorney

   United States M arshal
   United States PretrialServices

                                                 13
